An order of disposition pursuant to Family Court Act article 6 must be made solely on the basis of the best interests of the child (see Family Ct Act § 631; Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Here, the Family Court did not improvidently exercise its discretion in determining that it was in the best interests of the subject child to free her for adoption. The Family Court’s determination was made after it was able to see and hear the witnesses and assess their credibility. The court’s determination had a sound and substantial basis in the record (see Matter of Michael A.B. [Richard A.B.], 98 AD3d 579, 580 [2012]; Matter of Shaprea L.R. [Mario L.J, 97 AD3d 587, 588 [2012]; Matter of Anthony R. [Juliann A.], 90 AD3d 1055, 1056 [2011]). Rivera, J.P., Balkin, Leventhal and Hinds-Radix, JJ., concur.